Exhibit 10.2
 
 
















Industrial Investment Project
Agreement for Upgrading 100,000
Metric Tons of Engineering Plastics in
Southern Harbin Industrial New Zone
 
 







--------------------------------------------------------------------------------





Industrial Investment Project Agreement for Upgrading 100,000 Metric Tons of
Engineering Plastics
 
Party A: Harbin Economic-Technological Development Zone Management Committee
Legal address: No.98 Youxie Street, Pingfang District
Handler: Tan Lewei    Tel: 0451-82328529
Party B: Heilongjiang Xinda Enterprise Group Company Limited
Legal address: No.9 Dalian North Road, Haping Road Jizhong District, Harbin
Economic-Technological Development Zone
Handler: Dai Rujun    Tel: 0451-86781111      


In accordance with applicable national, provincial and municipal laws and
regulations, pursuant to related provisions of Harbin Economic-Technological
Development Zone (the "Economic Development Zone"), with respect to the intended
establishment, upgrading and reconstruction project in the current factory area
of Southern Harbin Industrial New Zone by Party B or its Designated Party (for
the purpose of this agreement, the "Designated Party" of Party B refers to any
enterprise of Party B and/or its affiliates with status of independent legal
person incorporated in and paying taxes in Harbin Economic-Technological
Development Zone), Party A and Party B have reached the following agreement:
 
Article 1 Overview of Intended Investment Project of Party B or its Designated
Party in Southern Harbin Industrial New Zone
 
1. Project name: Upgrading Project for 100,000 Metric Tons of Engineering
Plastics
 
2. Total investment: no less than RMB 715 million Yuan, among which the
investment in fixed assets shall be no less than RMB 595 million Yuan;
 
1

--------------------------------------------------------------------------------

 
3. Annual capacity up to 120,000 tons; sales income up to RMB 1.69 billion Yuan;
 
4. Project location: No.9 Dalian North Road
 
Article 2 Party B or its Designated Party shall commence equipment purchase by
August 30, 2017. By the end of March 2018, equipment installation shall be
completed; by the end of June 2018, the project shall be officially put into
production.
 
Article 3 In terms of investment intensity, volume rate, building density,
building height, percentage of land for internal administrative office and
living facilities, environment protection, landscaping, fire protection,
traffic, city appearance and hygiene, the project construction of Party B or its
Designated Party must abide by applicable national, provincial and municipal
laws and regulations as well as construction provisions of Southern Harbin
Industrial New Zone.
 
Article 4 Obligations of Party A
 
1. The designated department of Party A (Party A shall specify the department
and the person in charge) shall provide full follow-up service, and actively
assist Party B or its Designated Party in completing all formalities necessary
for commencement of the construction.
 
2. Party A shall make every effort to list the project as a key provincial and
municipal project, and provide Party B or its Designated Party with full range
of services in connection with the project.
 
Article 5 Obligations of Party B or its Designated Party
 
1. Party B or its Designated Party shall pay for all fees and expenses as agreed
in this agreement, and undertake taxes in relation to all kinds of formalities
herein.
 
2. Party B or its Designated Party shall commence and complete construction,
make full total investment and fixed assets investment, and ensure the project
is put into production on a timely manner in accordance with this agreement.
 
2

--------------------------------------------------------------------------------

 
 
3. Subject to applicable laws and regulations as well as related regulatory
documents of the Economic Development Zone, when Party B or its Designated Party
intends to transfer or lease the land and attachments thereto under this
agreement or change contents of the project or land use, it shall submit valid
report in written to Party A and carry out only with Party A's approval. Party A
shall have the preferential right to become transferee or leased party under the
same conditions.
 
Article 6 Default Liability
 
1. Either party violating this agreement shall undertake default liability and
compensate losses of the other party so suffered; in case Party A and Party B
both violate this agreement, each of them shall undertake its respective
liability.
 
2. Project termination. When Party B or its Designated Party intends to
terminate project investment due to its own reason and deliver a termination
notice to Party A, Party A shall be entitled to terminate this agreement.
 
Article 7 Exemption
 
In terms of the following damages caused by one party to the other party due to
uncontrollable reasons, each party shall undertake its respective losses only
and shall not undertake default liability to the other party:
 
1. Due to national, provincial or municipal policy adjustment, all or part of
this agreement is unable to be performed appropriately.
 
2. Due to force majeure events, all or part of this agreement is unable to be
performed appropriately.
 
The suffering party shall notify the non-suffering party thereof in written
immediately, and provide detailed reasons and valid documents to justify its
inability to perform all or part of this agreement or necessity of extended
performance within 30 days upon the policy adjustment or force majeure event
mentioned above. Both parties shall decide whether to suspend or terminate this
agreement upon amicable consultation.
 
Article 8 Dispute Resolution  
 
Execution, interpretation, performance and dispute resolution of this agreement
shall be subject to and governed by the laws of China.
 
In case of any dispute arising from this agreement, both parties should reach a
solution through consultation. If no solution is reached, either party may file
a lawsuit according to law with the people's court at the place where this
agreement is executed.
 
3

--------------------------------------------------------------------------------

 
 
Article 9 Miscellaneous
 
1. In case of any inconsistence between this agreement and any previous
agreement, memorandum or mail and email, this agreement shall prevail. For
matters unmentioned herein, both parties may enter into a supplementary
agreement, with the same legal effect.
 
2. In case of any modification on national, provincial or municipal laws and
regulations as well as any adjustment on rules and policies during the term of
this agreement, the modified laws and regulations as well as the adjusted rules
and policies shall be subject to. Any losses suffered by Party A and Party B as
a result thereof shall be undertaken by Party A and Party B itself,
respectively.
 
3. This agreement has four counterparts, each two to be held by one party, with
the same legal effect, and shall become effective upon seals and signatures by
both parties.
 
 


Party A: Harbin Economic- Technological Development
Zone Management Committee (seal)
 
Party B: Heilongjiang Xinda Enterprise Group Company Limited (seal)
Legal representative of Party A
(or authorized representative):
 
 
 
 
 Legal representative of Party B
(or authorized representative):

 
 
 
 
 
This agreement has been executed on XXX in Pingfang District, Harbin City.

 
4